IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,842


                       EX PARTE HERMAN GULLATT, JR., Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 31,934-CR IN THE 13TH DISTRICT COURT
                             FROM NAVARRO COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of

methamphetamine and sentenced to sixty years’ imprisonment. The Tenth Court of Appeals

affirmed his conviction. Gullatt v. Texas, 10-09-00244-CR, 2011 Tex. App. LEXIS 6807 (Tex.

App.–Waco August 24, 2011)(published).

        Applicant contends that his counsel rendered ineffective assistance because counsel, who was

hired specifically to file a petition for discretionary review, failed to timely do so.

        Counsel filed an affidavit with the habeas application. Counsel admits that he was hired by
                                                                                                      2

Applicant to file a petition for discretionary review, but failed to timely do so. Applicant was denied

his right to file a petition for discretionary review by relying on counsel. Relief should be granted.

Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Tenth Court of Appeals in Cause No. 10-09-00244-

CR that affirmed his conviction in Cause No. 31,934-CR from the 13th District Court of Navarro

County. Applicant shall file his petition for discretionary review with this Court within 30 days of

the date on which this Court’s mandate issues.



Delivered: August 22, 2012
Do not publish